Case 18-52363-jwc        Doc 102   Filed 07/23/19 Entered 07/23/19 09:26:00          Desc Main
                                   Document     Page 1 of 1




                                              Certificate Number: 01401-GAN-DE-033134369
                                              Bankruptcy Case Number: 18-52363


                                                            01401-GAN-DE-033134369




               CERTIFICATE OF DEBTOR EDUCATION

 I CERTIFY that on July 20, 2019, at 8:21 o'clock AM EDT, Millard C Farmer, Jr.
 completed a course on personal financial management given by internet by
 GreenPath, Inc., a provider approved pursuant to 11 U.S.C. 111 to provide an
 instructional course concerning personal financial management in the Northern
 District of Georgia.




 Date:   July 20, 2019                        By:      /s/Jeremy Lark


                                              Name: Jeremy Lark


                                              Title:   FCC Manager
